NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

U.S. RUBBER RECYCLING, INC.,
Plaintiff-Appellant,

V.

ECORE INTERNATIONAL, INC.,
Defendant-Appellee,

Appeal from the United States District Court for the
Central District of California in case no. 09-CV-9516,
Judge S. James Otero.

2012-1166

ON MOTION

ORDER

U.S. Rubber Recycling, Inc. moves without opposi-
tionn for a 115-day extension of time, until November 15,
2012, to file its reply brief,

Upon consideration thereof,
It Is Ordered That:

US RUBBER RECYCLING V. ECORE INTL 2

The motion is granted. U.S. Rubber Recycling, Inc.’s
reply brief is due on or before November 15, 2012,

FoR THE CoURT

 0 g  /s/ Jan Horbaly
Date J an Horbaly
C1erk
cc: Robert C. Nissen, Esq.
Thomas A. Vogele, Esq.
s21
LED _
"-’»,z."z‘z':i‘a,ze,".szzrrr°“
OCT us zu)):

JAN HORBALV
CLEHK